Citation Nr: 1609809	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-36 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right knee meniscal tear residuals including partial medial meniscectomy residuals, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for left upper back shell fragment wound residuals.  

3.  Entitlement to service connection for a thoracolumbar spine disorder to include degenerative disc disease.  

4.  Entitlement to service connection for a left knee disorder to include osteoarthritis.  

5.  Entitlement to service connection for irritable bowel syndrome (IBS).  

6.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's abdominal shell fragment wound residuals.  

7.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left lung shell fragment wound residuals including a retained metallic foreign body.  

8.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right forearm shell fragment wound residuals.  

9.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's left arm shell fragment wound residuals including neuropathy.  

10.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left forearm shell fragment wound residuals.  

11.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right thigh, right knee, and right calf shell fragment wound residuals.  

12.  Entitlement to a compensable disability evaluation for the Veteran's left thigh shell fragment wound residuals.  

13.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left leg shell fragment wound residuals.  

14.  Entitlement to an effective date prior to July 9, 2010, for the award of service connection for post-operative adhesions with gastroesophageal reflux disease (GERD).  

15.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's post-operative adhesions with GERD.  


REPRESENTATION

Appellant represented by:	J. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1969 to April 1971.  The Veteran served in the Republic of Vietnam; participated in combat; and was awarded the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Oakland, California, Regional Office (RO) which increased the disability evaluation for the Veteran's abdominal shell fragment wound residuals from 10 to 30 percent; increased the evaluation for his left lung shell fragment wound residuals including a retained metallic foreign body from noncompensable to 20 percent; increased the evaluation for his right forearm shell fragment wound residuals from noncompensable to 10 percent; increased the evaluation for his left arm shell fragment wound residuals including neuropathy from 10 to 30 percent; increased the evaluation for his left leg shell fragment wound residuals from noncompensable to 20 percent disabling; effectuated the awards as of January 24, 2008; and denied increased evaluations for the Veteran's left forearm shell fragment wound residuals, right thigh, right knee, and right calf shell fragment wound residuals, and left thigh shell fragment wound residuals.  In December 2008, the Veteran submitted a notice of disagreement (NOD).  In September 2009, the RO issued a statement of the case (SOC) to the Veteran.  In September 2009, the Veteran submitted an Appeal to the Board (VA Form 9).  

In August 2010, the RO denied service connection for both "GERD/acid reflux" and IBS.  In November 2010, the Veteran submitted a NOD with that decision.  

In May 2013, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for right knee meniscal tear residuals including partial medial meniscectomy residuals; denied that claim on the merits; and denied service connection for both left knee osteoarthritis and a back disorder to include a "broken fifth disc."  In June 2013, the Veteran submitted a NOD with the May 2013 rating decision.  

In  February 2014, the RO granted service connection for post-operative adhesions with GERD; assigned a 30 percent evaluation for that disability; effectuated that award as of July 9, 2009; granted a separate 30 percent evaluation for "all" shell fragment wound scar residuals; and effectuated that award as of October 23, 2008.  In February 2015, the Veteran submitted a NOD with both the effective date for the award of service connection for post-operative adhesions with GERD and the initial evaluation assigned for that disability.  

In February 2015, the RO issued a SOC to the Veteran which addressed the issues of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for right knee meniscal tear residuals including partial medial meniscectomy residuals and service connection for both a left knee disorder and a back disorder.  In March 2015, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of both his application to reopen his claim of entitlement to service connection for a right knee disorder and service connection for both a left knee disorder, and a back disorder.  

In August 2015, the RO issued a SOC to the Veteran which addressed the issue of the initial evaluation of the Veteran's post-operative adhesions with GERD.  In August 2015, the Veteran submitted an Appeal to the Board (VA Form 9) from the initial evaluation of his post-operative adhesions with GERD.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right knee meniscal tear residuals including partial medial meniscectomy residuals, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a right knee disorder, a left knee disorder, a thoracolumbar spine disorder, and IBS; increased evaluations for the Veteran's abdominal shell fragment wound residuals, left lung shell fragment wound residuals including a retained metallic foreign body, right forearm shell fragment wound residuals, left arm shell fragment wound residuals including neuropathy, left forearm shell fragment wound residuals, right thigh, right knee, and right calf shell fragment wound residuals, left thigh shell fragment wound residuals, left leg shell fragment wound residuals, and post-operative adhesions with GERD; and the effective date for the award of service connection for post-operative adhesions with GERD are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In May 1989, VA denied service connection for right knee meniscal tear residuals including partial medial meniscectomy residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in June 2009.  The Veteran did not subsequently submit a NOD with the decision.  

2.  The May 1989 rating decision denying service connection for right knee meniscal tear residuals including partial medial meniscectomy residuals is final.  
3.  The additional documentation submitted since the May 1989 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

4.  The Veteran sustained a left upper back shell fragment wound during combat in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The May 1989 VA rating decision denying service connection for right knee meniscal tear residuals including partial medial meniscectomy residuals is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for right knee meniscal tear residuals including partial medial meniscectomy residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

3.  The criteria for service connection for left upper back shell fragment wound residuals have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board reopens and remands the issue of service connection for right knee meniscal tear residuals and grants service connection for left upper back shell fragment wound residuals.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to those issues.  


II.  Application to Reopen Service Connection for Right Knee
Meniscal Tear Residuals

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In May 1989, VA denied service connection for right knee meniscal tear residuals including partial medial meniscectomy residuals as the "evidence of record clearly shows the Veteran's right meniscal tear was the result of an intercurrent injury and not related to the service-connected shrapnel injury to the right knee."  The Veteran was informed in writing of the adverse decision and his appellate rights in May 1989.  He did not submit an NOD with the decision.  

The evidence upon which the May 1989 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records reflect that he sustained multiple penetrating shrapnel wounds to the lower extremities when an enemy rocket exploded near him in November 1969.  Service connection has been established for right thigh, right knee, and right leg shell fragment wound residuals.  Private clinical documentation dated in September 1986 indicates that the Veteran was diagnosed with a torn right medial meniscus.  A July 1988 private operative report states that the Veteran underwent a right knee partial medial meniscectomy, a partial synovectomy, and plica release.  A February 1989 Report of Accidental Injury in Support of Claim for Compensation or Pension (VA Form 21-4176), reports that the Veteran had slipped and fallen on a wet deck while delivering mail and sustained a twisting right knee injury in November 1983.  

New and material evidence pertaining to the issue of service connection for a neck disorder was not received by VA or constructively in its possession within one year of written notice to the Veteran of the May 1989 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the May 1989 rating decision includes VA examination and clinical documentation, private clinical documentation, and written statements from the Veteran.  The report of a May 2008 VA examination states that the Veteran presented a history of service-connected right knee and right calf shell fragment wounds with recurrent right knee pain from "a combination of the shrapnel injury and the meniscal tear" and "numbness in that region since his shrapnel wound."  As the VA examination report may be reasonably construed as reflecting the Veteran's contention that his service-connected right knee shell fragment wound residuals increased the disability level associated with his post-service right knee injury residuals, the Board finds that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for right knee meniscal tear residuals including partial medial meniscectomy residuals is reopened.  


III.  Service Connection for Left Back Shell Fragment Wound Residuals

The Veteran asserts that service connection for back shell fragment wound residuals is warranted as he sustained the claimed wound during combat in November 1969 and the wound is documented in his service treatment records.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  

The Veteran's service treatment records state that the Veteran was struck by multiple metallic fragments from an enemy rocket in November 1969.  The report of his March 1970 physical examination for service separation states that the Veteran exhibited left back shrapnel wound residuals.  

In his Veteran's Application for Compensation or Pension at Separation from Service (VA Form 21-526e), the Veteran reported that he sustained a shrapnel wound to his back in November 1969.  

The report of a VA examination states that the Veteran reported having sustained a left upper back shell fragment wound.  The Veteran was diagnosed with a history of a left upper back shrapnel fragment wound.   

The Veteran sustained recurrent left upper back shell fragment wound residuals when an enemy rocket exploded near him during combat.  He was diagnosed with left upper back shell fragment wound residuals on VA examination.  Therefore, service connection for left upper back shell fragment wound residuals is granted.  



ORDER

The Veteran's application to reopen his claim of entitlement to service connection for right knee meniscal tear residuals including partial medial meniscectomy residuals is granted.  

Service connection for left upper back shell fragment wound residuals is granted.  

REMAND

Right Knee, Left Knee, and Lumbar Spine Disorders 

The Veteran asserts that he sustained recurrent right knee, left knee, and back disorders secondary to his service-connected multiple shell fragment wound residuals and his in-service combat-related trauma.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for posttraumatic stress disorder (PTSD), left upper back shell fragment wound residuals, abdominal shell fragment wound residuals, left lung shell fragment wound residuals including a retained metallic foreign body, right forearm shell fragment wound residuals, left arm shell fragment wound residuals including neuropathy, left forearm shell fragment wound residuals, right thigh, right knee, and right calf shell fragment wound residuals, left thigh shell fragment wound residuals, left leg shell fragment wound residuals, and post-operative adhesions with GERD.  

The Veteran has not been afforded a VA examination which addresses the relationship, if any between his right knee, left knee, and lumbar spine disorders and his multiple service-connected back and lower extremity shell fragment wound residuals.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Shell Fragment Wound Residuals

The Veteran asserts that higher evaluations are warranted for his multiple shell fragment wound residuals.  The Veteran's attorney advances that the multiple VA examinations of record are inadequate for rating purposes.  

In reviewing the record, the Board observes that the VA examination reports of record fail to identify the specific muscle groups and nerves affected by the Veteran's multiple penetrating shell fragment wounds and retained metallic foreign bodies.  The absence of such findings does not allow for proper application of the provisions of 38 C.F.R. §§ 4.55, 4.56 pertaining to the evaluation of muscle injuries.  Therefore, the Board finds that further VA orthopedic and neurological evaluation is required to adequately address the issues raised by the instant appeal.  

Clinical documentation dated after April 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Service Connection for IBS and Effective Date for Award of Service Connection
for Post-operative Adhesions With GERD

The Veteran has submitted timely NODs with the denial of service connection for IBS and the effective date of the award of service connection for post-operative adhesions with GERD.  The AOJ has not issued a SOC which addresses those issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right knee, left knee, and thoracolumbar spine disorder and all treatment of his service-connected abdominal shell fragment wound residuals, left lung shell fragment wound residuals including a retained metallic foreign body, right forearm shell fragment wound residuals, left arm shell fragment wound residuals including neuropathy, left forearm shell fragment wound residuals, right thigh, right knee, and right calf shell fragment wound residuals, left thigh shell fragment wound residuals, left leg shell fragment wound residuals, and post-operative adhesions with GERD after April 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2013.  

3.  Schedule the Veteran for a VA knee examination in order to assist in determining the nature and etiology of right knee and left knee disorders.  

The examiner should advance an opinion as to the following:

a.  Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified knee disorder had its onset during active service or otherwise originated during active service.  

b.  Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified knee disorder is related to and/or increased in severity beyond its natural progression due to the Veteran's right knee shell fragment wound residuals and other service-connected disabilities.  

Service connection is in effect for PTSD, left upper back shell fragment wound residuals, abdominal shell fragment wound residuals, left lung shell fragment wound residuals including a retained metallic foreign body, right forearm shell fragment wound residuals, left arm shell fragment wound residuals including neuropathy, left forearm shell fragment wound residuals, right thigh, right knee, and right calf shell fragment wound residuals, left thigh shell fragment wound residuals, left leg shell fragment wound residuals, and post-operative adhesions with GERD.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA spine examination in order to assist in determining the nature and etiology of the Veteran's thoracolumbar spine disorder.  

The examiner should advance an opinion as to the following:

a.  Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified spine disorder had its onset during active service or otherwise originated during active service.  

b.  Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified spine disorder is related to and/or increased in severity beyond its natural progression due to the Veteran's left upper back shell fragment wound residuals and other service-connected disabilities.  

Service connection is in effect for PTSD, left upper back shell fragment wound residuals, abdominal shell fragment wound residuals, left lung shell fragment wound residuals including a retained metallic foreign body, right forearm shell fragment wound residuals, left arm shell fragment wound residuals including neuropathy, left forearm shell fragment wound residuals, right thigh, right knee, and right calf shell fragment wound residuals, left thigh shell fragment wound residuals, left leg shell fragment wound residuals, and post-operative adhesions with GERD.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA examination conducted by the appropriate physician to determine the current nature and severity of the Veteran's abdominal shell fragment wound residuals, left lung shell fragment wound residuals including a retained metallic foreign body, right forearm shell fragment wound residuals, left arm shell fragment wound residuals including neuropathy, left forearm shell fragment wound residuals, right thigh, right knee, and right calf shell fragment wound residuals, left thigh shell fragment wound residuals, left leg shell fragment wound residuals, and post-operative adhesions with GERD.  All involved muscle groups and nerves should be specifically identified.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Issue a SOC to the Veteran which addresses the issues of service connection for IBS and an effective date prior to July 9, 2010, for the award of service connection for post-operative adhesions with GERD.  The Veteran should be given the appropriate opportunity to respond to the SOC.

7.  Then readjudicate the issues on appeal.  If a benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


